UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 23, 2012 (April 17, 2012) COLONY BANKCORP, INC. (Exact name of Registrant as Specified in Charter) Georgia 000-12436 58-1492391 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 115 South Grant Street, Fitzgerald, Georgia 317501 (Address of Principal Executive Offices) (229) 426-6000 Registrant’s telephone number, including area code NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Appointment of Director. As previously reported on Form 8-K filed on April 23, 2012, the board of directors of Colony Bankcorp, Inc. (Company) on April 17, 2012 appointed Edward P. Loomis, Jr. to serve as president and chief executive officer of the Company and the Company’s wholly owned subsidiary, Colony Bank (Bank), effective May 14, 2012. The Company files this Amendment to its April 23, 2012 Form 8-K to report that Mr. Loomis was also appointed on April 17 to serve as a member of the board of directors of the Company and the Company’s wholly owned subsidiary, Colony Bank. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, as amended, the Company duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLONY BANKCORP, INC. Date: June 7, 2012 By: /s/ Terry L. Hester Terry L. Hester Executive Vice-President and Chief Financial Officer
